COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00230-CV


James Scott Trimm and Wife Ingrid           §   From the 96th District Court
Trimm

                                            §   of Tarrant County (96-249211-10)
v.

                                            §   July 17, 2014
U.S. Bank, National Association, as
Trustee of J.P. Morgan Mortgage
Acquisition Corp. 2005-Opt1                 §   Opinion by Justice Gardner



                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for further

proceedings consistent with this opinion.

      It is further ordered that appellee U.S. Bank, National Association, as

Trustee of J.P. Morgan Mortgage Acquisition Corp. 2005-Opt 1 shall pay all of

the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Anne Gardner__________________
                                         Justice Anne Gardner